Case 3:17-cv-00312-NJR-RJD Document 102-2 Filed 08/01/19 Page 1 of 4 Page ID #653




                        Exhibit A
Case 3:17-cv-00312-NJR-RJD Document 102-2 Filed 08/01/19 Page 2 of 4 Page ID #654
                                                                        Thursday, August 1, 2019 at 6:07:04 PM Eastern Daylight Time

Subject:    RE: 642 Individuals vs. NPC Interna8onal, Inc.
Date:       Monday, July 1, 2019 at 2:34:58 PM Eastern Daylight Time
From:       AAA Heather Santo
To:         Warren Postman, Tatum, Mark (SHB)
CC:         Marquel Reddish, Sinatra, Katherine (SHB), Joanne Saint-Louis, JD
AHachments: image001.jpg, imageabadc4.PNG, image1ecd0f.JPG, Wire Transfer Informa8on.pdf

Dear Counsel,

We understand that the media8on held on June 11, 2019 before Mediator Vering did not result in a
se\lement. However, Mediator Vering remains available to the par8es should they wish to re-engage him.

The AAA is proceeding with the previously ﬁled demands for arbitra8on and the 720 individual demands for
arbitra8on ﬁled on June 19, 2019. These 1,320 individual ma\ers will be administered in accordance with the
Employment Due Process Protocol and the AAA’s Employment Arbitra8on Rules.

Pursuant to the Employment/Workplace Fee Schedule and the par8es’ arbitra8on agreement, which states in
part: “NPC will pay that por8on of the arbitra8on ﬁling fee in excess of the similar court ﬁling fee had
[Claimants] gone to court”, Respondent’s por8on of the ini8al arbitra8on ﬁling fees is $2,604,494.50. We
request that Respondent remit payment of this amount on or before July 22, 2019.

Payment may be submi\ed via check, wire transfer or credit card. A\ached are the AAA Wire Transfer
instruc8ons. If paying by check, please mail your payment to:

American Arbitra8on Associa8on
13727 Noel Road, Suite 700
Dallas, TX 75240.

If you wish to pay by credit card, please contact me directly and I will provide an AAA Paylink.

Should you have any ques8ons, please do not hesitate to contact me.

Sincerely,

Heather Santo



                Heather Santo
                American Arbitration Association

                1301 Atwood Ave, Suite 211N, Johnston, RI 02919
                T: 401 431 4703 F: 401 435 6529 E: heathersanto@adr.org
                adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or conQidential and is intended only for the recipient(s) listed above. Any
review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this
transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.


From: Warren Postman <wdp@kellerlenkner.com>
Sent: Wednesday, June 19, 2019 9:27 PM
                                                                                                                                                           Page 1 of 3
Case 3:17-cv-00312-NJR-RJD Document 102-2 Filed 08/01/19 Page 3 of 4 Page ID #655

Sent: Wednesday, June 19, 2019 9:27 PM
To: Joanne Saint-Louis, JD <SaintLouisJ@adr.org>
Cc: AAA Heather Santo <heathersanto@adr.org>; Marquel Reddish <mpr@kellerlenkner.com>; Tatum, Mark
(SHB) <MTATUM@shb.com>; Sinatra, Katherine (SHB) <KSINATRA@shb.com>
Subject: RE: 642 Individuals vs. NPC Interna8onal, Inc.

   *** External E-Mail – Use Caution ***


Ms. Saint-Louis,

As John Vering reported in his email last week, the par8es were not able to resolve these ma\ers in the
global media8on scheduled for June 11, 2019. Claimants therefore wish to proceed with individual
arbitra8ons without further delay.

In addi8on to the Claimants who previously ﬁled demands, we are hereby serving demands for 720
addi8onal Claimants. I have a\ached a general demand containing the informa8on that is common to each
Claimant, along with a spreadsheet (Exhibit A) containing the individual details for each Claimant demanding
arbitra8on against NPC. The second column in Exhibit A shows which Claimants ﬁled demands on April 11,
2019, and which are ﬁling demands today. Relatedly, we are withdrawing 25 demands for clients who
previously ﬁled demands but for whom we do not wish to proceed with arbitra8on at this 8me. Those clients
are listed on the “Withdrawals” tab in Exhibit A. This brings the total number of Keller Lenkner clients
demanding arbitra8on against NPC to 1,320. The applicable arbitra8on agreement is a\ached as Exhibit B.

The par8es’ agreement requires that arbitra8on proceed on an individual basis and provides that NPC will
pay “that por8on of the arbitra8on ﬁling fee in excess of the similar court ﬁling fee.” Exhibit A states our
understanding of the “similar court ﬁling fee” that would apply to each Claimant, and NPC’s corresponding
share of the AAA ﬁling fees. We will reach out to you separately to sa8sfy Claimants’ ﬁling fee obliga8ons, but
have shared our assessment of these fee requirements for the sake of transparency with Respondent.

AAA has already indicated that Claimants may sa8sfy AAA’s ﬁling requirements for individual arbitra8ons by
serving a spreadsheet containing individualized informa8on on each Claimant together with a single demand
describing the common features of Claimants’ claims. Nonetheless, for avoidance of doubt, we have also
prepared individual demands on AAA’s standard demand form for each Claimant that can be found at this link
(password: KLNPCdemands). The demand number in the ﬁlename of each demand corresponds to the
demand number in Exhibit A.

I have copied NPC’s outside counsel, Mark Tatum and Katherine Sinatra.

Please let me know if you require any addi8onal informa8on to move forward with administering these
arbitra8ons.

Sincerely,

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email


From: Vering, John A. <JVering@sb-kc.com>

                                                                                                           Page 2 of 3
Case 3:17-cv-00312-NJR-RJD Document 102-2 Filed 08/01/19 Page 4 of 4 Page ID #656

Sent: Tuesday, June 11, 2019 4:41 PM
To: Joanne Saint-Louis, JD <SaintLouisJ@adr.org>; Warren Postman <wdp@kellerlenkner.com>; Marquel
Reddish <mpr@kellerlenkner.com>; Tatum, Mark (SHB) <MTATUM@shb.com>; Sinatra, Katherine (SHB)
<KSINATRA@shb.com>
Cc: AAA Heather Santo <heathersanto@adr.org>; Silvers, Sharon K. <sharons@sb-kc.com>; Leskoﬀ, Helen S.
<HLeskoﬀ@sb-kc.com>
Subject: RE: 642 Individuals vs. NPC Interna8onal, Inc.

Joanne, counsel for all par8es and execu8ves from Respondent met in good faith today but were unable to
reach a se\lement. It is possible that counsel will re-engage me to assist in future se\lement nego8a8ons.


John A. Vering
2323 Grand Boulevard, Suite 1000
Kansas City, MO 64108
Direct: 816.265.4109
Main: 816.421.4460
Cell: 816.898.3055
Fax: 816.474.3447
jvering@sb-kc.com
www.sb-kc.com




The information contained in this message, including all attachments, is CONFIDENTIAL, PRIVILEGED
ATTORNEY/CLIENT COMMUNICATION, ATTORNEY WORK PRODUCT, PROPRIETARY or otherwise protected
from unauthorized disclosure. This information is for the exclusive use of its intended recipients and any copying,
distribution, disclosure or other use of this information by anyone else is strictly prohibited. If you receive this
message in error, please immediately notify the sender by e-mail or telephone (816-421-4460) and immediately
destroy every electronic, paper and other copy of this message, including all attachments, and every digest or other
summary of this information.




                                                                                                                Page 3 of 3
